Citation Nr: 1335212	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  97-34 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for atrophy of the left testicle, to include consideration of whether an effective date prior to October 14, 2011 is warranted for the award of special monthly compensation (SMC) for loss of use of a creative organ.

2.  Entitlement to an initial compensable rating for bilateral hydroceles.

3.  Entitlement to an effective earlier than October 14, 2011 for the award of service connection of bilateral hydroceles.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 to June 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for left testicular atrophy and denied service connection for a skin disorder affecting the neck.  The Board remanded the claims for additional development in October 2003, March 2006 and April 2011.

In January 2011, the Veteran testified before the undersigned at a hearing that was held at the RO.  Since that time, in October 2012, the Veteran's representative submitted a letter indicating that they had tried unsuccessfully to contact the Veteran regarding a pending remand to determine if he wished to have a hearing.  The representative indicated that although they were not able to reach the Veteran, they were requesting a hearing on his behalf.  Notably, in a March 2006 remand, the Board asked for clarification as to whether the Veteran wished to have a hearing, and in August 2006 the Veteran responded that he did want a hearing.  That hearing was scheduled and held in January 2011.  Therefore, as the hearing referenced in the Board remand was clarified and the hearing was held, the Board finds that there are no further outstanding hearing requests to act upon.  

Clarification of issues on appeal

For purposes of clarity, the Board has recharacterized the Veteran's initial rating claim for left testicular atrophy to include consideration of whether SMC may be awarded any time during the appeal period for loss of use of a creative organ.  Although the RO has already awarded SMC based on the loss of use of a creative organ effective October 14, 2011, complete adjudication of the initial rating claim as it existed from 1995 to the present day must include analysis as to whether SMC may be awarded at any time prior to October 2011, per the schedular requirements.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523, Footnote 1.

The Board also notes that in an October 2012 decision, the RO awarded the Veteran service connection for bilateral hydroceles, effective October 14, 2011.  Although the rating decision specified that the Veteran's hydrocele disability was secondary to his service-connected testicle atrophy, the actual medical opinion evidence of record upon which the award was based linked the hydrocele disability to the Veteran's active duty service, and not to his testicular atrophy.  See the February 21, 2012 opinion of VA examiner F.R.  In any event, in assigning an initial rating to the hydroceles, the RO grouped the hydrocele disability with his left testicle atrophy, characterizing both as one disability-namely, "left testicular hypertrophy and bilateral hydroceles."  Notwithstanding the fact that the Veteran has not been diagnosed with testicular hypertrophy but rather atrophy of the left testicle, the RO assigned a single noncompensable (zero percent) rating for the total disability picture, effective October 14, 2011. 

Within one year of the October 2012 rating decision, the Veteran's representative filed a July 2013 Post-Remand Brief that continued objection with the noncompensable rating for his disability.  As the RO has combined the Veteran's atrophy and hydrocele disabilities under one noncompensable rating effective October 14, 2011, the Board construes the Veteran's July 2013 objection not only as argument in support of his pending testicular atrophy claim, but also as a timely notice of disagreement with the RO's October 2012 hydrocele determinations, to include the assigned initial noncompensable rating and the effective date of service connection.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant).  As the AOJ has not yet had an opportunity to issue a Statement of the Case (SOC) addressing these matters, a remand is required so that such may be achieved.  For the purpose of clarity, the Board has separated the Veteran's hydrocele claims from the testicle atrophy claim in the list of issues above.  

Finally, the Board recognizes that the Veteran's skin claim has been adjudicated by the AOJ as one for a condition affecting his neck alone.  As will be discussed below, during the course of the appeal, the Veteran has been diagnosed with multiple skin conditions affecting areas of the skin other than the neck.  In its April 2011 remand, the Board specifically requested a medical opinion as to whether any skin condition had its onset in or was otherwise related to service.  In its April 2011 remand and herein, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any skin disability manifesting during the period under review, even if not affecting the neck.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  As such, the issue has been recharacterized above.

Referred issue

In his January 2011 testimony, the Veteran indicated that he lost his first marriage because of his service-connected testicle problems, and that he feels depressed sometimes.  See the January 2011 hearing transcript at 18.  In a subsequent deferred rating decision, the RO also noted that the Veteran stated in his TDIU claim that he felt depressed due to testicular problems.  Because open questions remain as to whether the Veteran is in fact claiming entitlement to service connection for depression to include as secondary to his testicular disabilities, the Board must refer this matter to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand this appeal another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Outstanding VA treatment records

In late 2012 and early 2013 the Veteran's whereabouts were unknown.  By mid-January 2013 however, VA was able to confirm that the Veteran moved from New York to Florida.  See the January 14, 2013 Report of General Information.  While attempting to locate the Veteran, VA discovered that the Veteran sought treatment with the North Florida/South Georgia Veterans Health System in September, October and November 2012.  See the January 7, 2013 email from A.C.  Unfortunately, no VA treatment records dated subsequent to June 2012 are located in the Veteran's  physical or electronic claims folders.  As such, updated VA treatment records from VA's North Florida/South Georgia Veteran's Health System facilities should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA skin examination

In its April 2011 remand, the Board instructed the AOJ to schedule the Veteran for a dermatological examination for the purpose of ascertaining whether any current skin disease had onset in, or was otherwise related to his service.  In the body of the remand, the Board identified evidence demonstrating that the Veteran received treatment for contact dermatitis on the back of his neck during service in 1963, and noted that the Veteran competently testified that he experienced frequent rashes on his neck since service that fluctuate and change with the weather.  

Since the date of his service-connection claim in May 1996, the Veteran has been diagnosed with xerosis, mild stasis dermatitis, tinea pedis, pigmented basal cell carcinoma of the right lower back, and xerotic eczema.  See the July 1996 VA examiner's report, an October 8, 1996 VA Dermatology Note, and a July 8, 2011 VA Dermatology Outpatient Note respectively.  In compliance with the Board's April 2011 remand instructions, the AOJ scheduled the Veteran for an October 2011 VA skin examination.  Curiously however, upon examination, the VA examiner indicated on page one of his report that the Veteran does not have, nor has he ever had a skin condition, noting that he could not find anything pertaining to an in-service rash on the neck in the Veteran's chart.  The examiner concluded that there was no clinical evidence of a skin condition, and offered no medical nexus opinion.

Notwithstanding the October 2011 VA examiner's apparent oversight of the Veteran's in-service treatment for dermatitis, as well as subsequent post-service treatment for multiple skin disabilities, the Board wishes to make clear that the threshold requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, even if the Veteran does not currently have a skin disability, because skin disabilities existed at the time the Veteran filed his original claim in 1996 and at times during the appeal period thereafter, medical opinions addressing their etiologies must still be requested and obtained.  The Board adds that since the October 2011 VA examination, bilateral xerotic legs were identified at a March 26, 2012 VA dermatology screening.  Thus, a full skin examination should be scheduled to identify any additional recurrent disability.

Stegall concerns and TDIU

The Veteran claims entitlement to TDIU.  In its April 2011 remand, the Board instructed the AOJ to schedule the Veteran for a social and industrial examination to ascertain the cumulative impact of the Veteran's service-connected disabilities on his employability, if any.  The examiner was instructed to opine as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  

On October 13, 2011, the Veteran participated in a VA social and industrial survey.  Although the examiner noted that the Veteran's service-connected testicular and hearing disabilities (Meniere's disease, hearing loss and tinnitus) "appear to have adversely effected (sic) his employment," the examiner did not provide an opinion as to whether the Veteran was unable to secure or follow substantially gainful employment, as instructed by the Board.  As the Board's April 2011 remand orders were not complied with, a new social and industrial examination should be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Manlincon concerns

As discussed in the Introduction above, the Board has accepted the Veteran's July 2013 Post-Remand Brief as a timely notice of disagreement with the assigned initial rating and effective date of the award of service connection for bilateral hydroceles.  Indeed, the AOJ has not issued a SOC addressing these issues.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2013); see Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant VA treatment records from the North Florida/South Georgia Veterans Health System from September 2012 to the present.  Efforts to obtain these records should be memorialized in the Veteran's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in item (1) above, schedule the Veteran for a VA skin examination for the purposes of assessing the nature and etiology of any diagnosed skin disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with his or her respective examination, and the examiner should confirm that such records were available and reviewed.  

Upon review of the record, and after examination of the Veteran, the examiner should clarify whether the Veteran has a current skin disability or disabilities affecting any part of his body, and not just his neck.  For each disability diagnosed, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, to include his documented in-service treatment for dermatitis of the neck in October 1963.  The examiner should consider the Veteran's competent assertion that he has had recurrent skin problems since service that fluctuate in severity with the weather.  
The examiner also should take notice of the fact that the Veteran has been diagnosed with xerosis, dermatitis, eczema, tinea pedis and basal cell carcinoma during the period under review.  Should any of these disabilities have resolved by the time of the examination, an opinion must still be provided as to whether the Veteran's prior history of any such disability is as likely as not related to the Veteran's active duty service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007). 

All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  After the skin examination has been conducted, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.  

The examiner must evaluate and assess the joint effect of all the Veteran's service-connected disabilities (which currently include Meniere's disease, tinnitus, bilateral hearing loss, left testicular atrophy, bilateral hydroceles, and erectile dysfunction) on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, at least as likely as not (50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation.

As above, all opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

4.  Issue an SOC addressing the following issues: (1) entitlement to an initial compensable disability rating for bilateral hydroceles; and (2) entitlement to the assignment of an effective date earlier than October 14, 2011 for the award of service connection for bilateral hydroceles.  The Veteran should be informed of the actions necessary to perfect an appeal of these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

5.  Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


